  Case 5:14-cv-00149-C Document 291 Filed 03/16/21                        Page 1 of 1 PageID 5615



                          IN THE UNITED STATf,S DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                        LUBBOCK DIVISION

TRENT TAYLOR,                                        $
                                                     $
                                        Plaintifl    $
                                                     $
                                                     $    CIVIL ACTION NO. 5:14-CV-00149-C
                                                     $
 ROBERT RIOJAS, et a/.,                              $
                                                     $
                                    Defendants.      $


                                                 ORDER

          Plaintiff, with the assistance of counsel, filed an Amended Complaint on March 15,2021

(Doc. 290), which appears to include Defendants and claims that are not currently before the Court'l

But, Plaintiffdid not seek leave to do so in accordance with the Court's prior Order (,See Doc. 7) and

Federal Rule of Civil Procedure l5(aX2). The Court notes that Ptaintiff previously amended his

complaint as a matter ofcourse during his testimony at the hearing conducted on November 20, 2014

pursuant to spearu v. McCo$er,766F.2d 179(5thCir. 1985). See Adamsv. Hansen,906 F.2d 192,

194 (5th   Cir. 1990) (spears hearing is "in the nature of an amended complaint or more definite

statement"). Because the Amended Complaint was filed without express leave of court and without

consent    ofthe Defendants, the Court finds that it should be STRICKEN and UNFILED from the

record in this case.

          SO ORDERED this 16th day of      March,202l.




                                                            SA     . CUMMINCS
                                                            Senior United States District Judg


I plaintiff is directed to the Order Lifting Stay for clarification of which Defendants and claims are
currently before the Court following remand from the United States Court of Appeals for the Fifth
Circuit. (.See Doc.286 at 2.)
